                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES BRYANT                                :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
THERESA DELBALSO, THE DISTRICT              :
ATTORNEY OF THE COUNTY                      :
OF PHILADELPHIA and THE                     :
ATTORNEY GENERAL OF THE                     :
STATE OF PENNSYLVANIA                       :      NO. 18-5017

                                        ORDER

      NOW, this 30th day of September, 2019, upon consideration of the Petition Under

28 U.S.C. § 2254 for a Writ of Habeas Corpus (Document No. 2), the response to the

Petition for Writ of Habeas Corpus, the petitioner’s reply, and the Report and

Recommendation filed by United States Magistrate Judge Marilyn Heffley (Document No.

15), and the petitioner’s objections to the Report and Recommendation, and after a

thorough and independent review of the record, it is ORDERED that:

      1.     The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE;

      2.     The petitioner’s objections are OVERRULED;

      3.     The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED; and

      4.     There is no probable cause to issue a certificate of appealability.




                                                /s/ TIMOTHY J. SAVAGE J.
